AGREED ORDER OF SETTLEMENT AND DISMISSAL
AT&T, Claimant, by counsel, and the State of West Virginia, Respondent, by counsel, by their signatures below, represent to the Court that they agreed to compromise AT&T’s claim of $321,241.70 by the payment of the sum of $179,892.93.
It is, accordingly, ORDERED, that the State of West Virginia, shall pay AT&T as soon *33as the legislation is effective and the monies are available, the sum of $179,892.93 in full satisfaction of the claims in this matter and that these cases are hereby submitted to the Court.
IN THE COURT OF CLAIMS OF THE STATE OF WEST VIRGINIA
AT&T
Claim Nos. CC 95-55; 95-57; 95-58; 95-59; 95-60; and 95-62
STATE OF WEST VIRGINIA,
SETTLEMENT AGREEMENT
WHEREAS, AT&T filed six Notices of Claim against various agencies and political subdivisions of the State of West Virginia (hereinafter collectively referred to as the “State”) in the West Virginia Court of Claims styled AT&T v. Department of Administration. CC95-57; AT&T v. Department of Highways. CC95-58; AT&T v. Department of Administration. CC95-59; AT&T v. Department of Administration. CC95-62; and AT&T v. Department of Health and Human Resources. CC95-60 (hereinafter collectively referred to as the “Disputed Claims”).
WHEREAS, AT&T asserts in the Disputed Claims that the State has failed to pay AT&T $321,214.70 for telecommunications services provided by AT&T to the State, as are more fully described in the invoices submitted in support of the Disputed Claims.
WHEREAS, the State disputes that AT&T is entitled to recover the $321,214.70 claimed in the Disputed Claims;
WHEREAS, on May 29, 1997, AT&T and the State appeared before the Court of Claims for a hearing on the Disputed Claims (the “Hearing”);
WHEREAS, subsequent to the Hearing, AT&T and the State entered into negotiations resulting in a compromise and settlement of the Disputed Claims;
WHEREAS, the settlement and compromise is contingent upon the passing of a special appropriation of the West Virginia Legislature.
NOW THEREFORE, in recognition of the receipt of good and valuable consideration, the sufficiency of which the parties acknowledge and accept, AT&T and the State do hereby agree to the following as a compromise and settlement of the Disputed Claims;
1.
At the Stat’s request, AT&T and the State will enter into a stipulation to be filed with the Court of Claims under which the Disputed Claims will be consolidated and styled “AT&T and the State&T v. State of West Virginia.”
2.
AT&T and the State will immediately enter into a stipulation to be filed with the Court *34of Claims under which AT&T and the State&T shall be entitled to receive payment from the State in the amount of One Hundred Seventy-Nine Thousand Dollars Eight Hundred Ninety-Two Dollars and Ninety-Three Cents ($179,892.93) (the “Proposed Payment”) in satisfaction of the Disputed Claims.
3.
AT&T and the State shall execute all documents necessary for the timely presentment of the Proposed Payment to the 1998 Regular Session of the West Virginia Legislature.
4.
Upon the enactment of a law authorizing the expenditure of funds and the State’s payment to AT&T of monies in satisfaction of the Proposed Payment, AT&T will execute the Release Agreement attached hereto as Exhibit A.
5.
Should, for whatever reason, the Court of Claims fail to enter an Order awarding AT&T the entire amount of the Proposed Payment on or before January 14, 1998, then this settlement Agreement including the stipulations entered into hereunder shall be null and void and AT&T shall have the right to pursue the entire amount alleged due and owing under the Disputed Claims.
6.
The terms contained within this Settlement Agreement constitute the entire agreement, and anything not expressly stated herein shall not be considered as part of this Settlement Agreement.